DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed February 6th, 2022 has been entered. Claims 21-38 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-29 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz (US 6789713) in view of Mackenzie (US 6250470).
	In regards to claim 21, Redzisz teaches a main outer layer (fig. 1, element 12) attached to a second outer layer segment (fig. 1, element 22) forming an outer layer covering and an internal cavity (fig. 2, element 24); the second outer layer segment (fig. 1, element 22) comprising perforated breathable material (col. 2, lines 7-18); the internal cavity including a rod sleeve section (fig. 1, element 20) and a handle section (see annotated figure below); the rod sleeve section including a tip section (fig. 1, elements 44 and 46); the handle section having an outwardly protruding flared belly section (see annotated figure below) and a butt section (see annotated figure below); a butt layer attached to the 

    PNG
    media_image1.png
    470
    580
    media_image1.png
    Greyscale

	Redzisz fails to teach a right-side internal storage pocket, and a left side internal storage pocket; said pockets having a plurality of soft binding.
	Mackenzie teaches a right-side internal storage pocket (fig. 1, element 14c), and a left side internal storage pocket (fig. 1, element 14a); said pockets having a plurality of soft binding (col. 3, lines 9-25).
	It would have been prima facie obvious before the effective filing date of the claimed invention to have combined Redzisz with Mackenzie. Doing so would allow an internal storage pocket to be had on both the left and right side of the belly section. This would allow the fisherman to have a variety of 
	In regards to claim 22, Redzisz, as modified, teaches the second outer layer material is perforated breathable laminated foam or perforated breathable rubber; said material allowing ventilation and moisture to escape within the fishing case (Mackenzie-Description paragraphs 003 and 002).
In regards to claim 23, Redzisz, as modified, teaches a double layer median section between the internal storage pockets (Mackenzie, fig 2, elements 14a, 14c, and 10); the median area stitching attaching an internal layer segment and forming a protective layer (Mackenzie-fig. 1, elements 54, 32a, and 32b); and, wherein the internal layer segment comprises laminated foam, laminated rubber, or woven materials (Mackenzie-Description paragraphs 003 and 002).
In regards to claim 24, Redzisz, as modified, teaches the right internal storage pocket stitched (Mackenzie-fig. 1, element 14c) to the main outer layer; and the pocket including a right opening (Mackenzie-fig. 1, element 14c); wherein the pocket including the soft binding along the opening edge of the right-side pocket and, said pocket further including a plurality of hook and loop fastening materials or snaps (Mackenzie-col. 3, lines 9-25).
In regards to claim 25, Redzisz, as modified, teaches the left internal storage pocket (Mackenzie-fig. 1, element 14a) stitched to the main outer layer; and the pocket including a left opening (Mackenzie-fig. 1, element 14a); wherein the pocket including the soft binding along the opening edge of the left-side 
In regards to claim 26, Redzisz, as modified, teaches said right internal storage pocket and the left internal storage pocket are capable of receiving, covering, and protecting one or more pretied lures, hooks and weights within the lure wrap stored within the case (Mackenzie-abstract).
In regards to claim 27, Redzisz, as modified, teaches the soft binding attached via stitching to a plurality of seams and unions along the edges of the protective case; and wherein the soft binding material comprising knitted, woven, or synthetic material (Mackenzie-col. 3, lines 9-25).
In regards to claim 28, Redzisz, as modified, teaches a layer for separating the fishing gear stored within the case (Redzisz-fig. 1) from a plurality of zipper teeth (Redzisz-fig. 1, elements 26, 18, 14, and 50); wherein the zipper assembly attached to the second outer layer segment (Redzisz-fig. 1, element 36) and a zipper flap (Redzisz-fig. 1, element 40) and the main outer layer (Redzisz-fig. 1, element 10) via stitching and wherein the zipper flap is attached between the zipper teeth and the internal cavity forming a protective layer between the zipper teeth and the stored fishing gear (Redzisz-fig. 1).
In regards to claim 29, Redzisz, as modified, teaches a retaining strap (Redzisz-fig. 1, element 44) attached along an outside of the main outer layer within the tip section at a predetermined distance from an end of the tip section; and wherein excess material within the tip section is folded underneath the retaining strap (Redzisz-fig. 3).
In regards to claim 31, Redzisz, as modified, teaches a plurality of hook or loop material (Mackenzie-col. 3, lines 9-25) attached to the main outer layer near the tip end, wherein a receiving hook or loop material attached along outside the main outer layer at a predetermined distance from the 
In regards to claim 32, Redzisz, as modified, teaches said case internally separating and securing the pretied lure, hooks and weights from the stored fishing rod and reel (Redzisz-fig. 3); wherein said pretied lure, hooks and weights within a lure wrap, said wrap fully inserted within the internal storage pocket opposite side of the fishing reel handle (Redzisz-fig. 3, elements 32 and 36); said lure wrap secured using tension created by turning the reel handle and removing slack from the stored fishing line within the case, thereby keeping the lure wrap, pretied lure, hooks and weights within said internal storage pocket; wherein the lure wrap having pretied lure, hooks and weights is secured in place within the case during movement (Redzisz-abstract).
In regards to claim 33, Redzisz, as modified, teaches the internal layer segment having laminated foam, laminated or synthetic rubber (Redzisz-col. 2, lines 7-18).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz in view of Mackenzie as applied to claim 3 above, and further in view of Wright (US 3674190).
In regards to claim 30, Redzisz, as modified, fails to teach a plurality of female or male snaps attached to the main outer layer within the tip section at varying predetermined distances from an end of the tip section; and a male or female snap attached at approximately the end of the tip section; wherein the end of the tip section has a male or female snap folded and attached to a receiving male or female snap.
Wright teaches a plurality of female or male snaps attached to the main outer layer within the tip section at varying predetermined distances from an end of the tip section (Wright-fig. 3); and a male or female snap attached at approximately the end of the tip section; wherein the end of the tip section 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redzisz in view of Mackenzie to incorporate the teachings of Wright in order to include male and female snaps to change the predetermined distances of the fishing case. Doing so would allow the fishing case to be easily adjustable allowing for any size rod.

Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz (US 6789713) in view of Mackenzie (US 6250470).
In regards to claim 34, Redzisz teaches a main outer layer (fig. 1, element 12) attached to a second outer layer (fig. 1, element 22) segment to form an outer layer covering and an internal cavity (fig. 1, element 14); said second outer layer segment comprising perforated breathable material (col. 2, lines 7-18); the internal cavity including a rod sleeve section and a handle section (see annotated figure below); the rod sleeve section including a tip section (see annotated figure below); the handle section having an outwardly protruding flared belly section and a butt section (see annotated figure below); a 

    PNG
    media_image2.png
    598
    504
    media_image2.png
    Greyscale

Redzisz fails to teach a right-side internal storage pocket and a left-side internal storage pocket within the belly section; said pockets having a plurality of soft binding.
Mackenzie teaches a right-side internal storage pocket (fig. 1, element 14c), and a left side internal storage pocket (fig. 1, element 14a); said pockets having a plurality of soft binding (col. 3, lines 9-25).
	It would have been prima facie obvious before the effective filing date of the claimed invention to have combined Redzisz with Mackenzie. Doing so would allow an internal storage pocket to be had on both the left and right side of the belly section. This would allow the fisherman to have a variety of 
In regards to claim 35, Redzisz, as modified, teaches a retaining strap (Redzisz-fig. 1, element 44) attached along an outside of the main outer layer (Redzisz-fig. 1, element 12) within the tip section (Redzisz-fig 1, element 20) at a predetermined distance from an end of the tip section; and wherein excess material within the tip section is folded underneath the retaining strap (Redzisz-fig. 3).
In regards to claim 36, Redzisz, as modified, teaches a zipper assembly (Redzisz-fig. 1, elements 26, 18, 14, and 50) attached to the second outer layer segment and a zipper flap (Redzisz-fig. 1, element 22) and the main outer layer (Redzisz-fig. 1, element 12).
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz in view of Mackenzie as applied to claim 3 above, and further in view of Wright (US 3674190).
In regards to claim 37, Redzisz, as modified, fails to teach a plurality of female or male snaps attached to the main outer layer within the tip section at varying predetermined distances from an end of the tip section; and a male or female snap attached at approximately the end of the tip section; wherein the end of the tip section has a male or female snap folded and attached to a receiving male or female snap.
Wright teaches a plurality of female or male snaps attached to the main outer layer within the tip section at varying predetermined distances from an end of the tip section (Wright-fig. 3); and a male or female snap attached at approximately the end of the tip section; wherein the end of the tip section has a male or female snap folded and attached to a receiving male or female snap (Wright-fig. 3, elements 72, 73, and 80).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redzisz in view of Mackenzie to incorporate the .
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz (US 6789713) in view of Mackenzie (US 6250470) and Wright (US 2004/0159689).
In regards to claim 38, Redzisz teaches wherein said case comprises: a main outer layer (fig. 1, element 12) and a second outer layer segment (fig. 1, element 22) attached to form an outer layer covering and an internal cavity (fig. 1, element 14); the internal cavity including a rod sleeve section and a handle section (see annotated figure above); the rod sleeve section including a tip section (see annotated figure above); the handle section having an outwardly protruding flared belly section and a butt section (see annotated figure above); and zipper assembly attached to the second outer layer segment and a zipper flap and the main outer layer.
Redzisz fails to teach a method of securing pretied lure within a fishing case comprising the steps of: storing a fishing rod and reel within the case; storing a lure wrap having pretied lure within an internal storage pocket opposite side of the fishing reel; closing the case using a zipper assembly; turning the fishing reel handle; and removing excess slack from a stored fishing line in a tip section of the case; a right-side internal storage pocket and a left-side internal storage pocket within the belly section; said pockets having a plurality of soft binding along opening edges and, said pockets further including a plurality of hook and loop fastening materials or snaps.
Mackenzie teaches a right-side internal storage pocket (fig. 1, element 14c) and a left-side internal storage pocket (fig. 1 element 14a) within the belly section; said pockets having a plurality of soft binding along opening edges and, said pockets further including a plurality of hook and loop fastening materials or snaps (col. 3, lines 9-25).
It would have been prima facie obvious before the effective filing date of the claimed invention to have combined Redzisz with Mackenzie. Doing so would allow an internal storage pocket to be had on 
Mackenzie fails to teach a method of securing pretied lure within a fishing case comprising the steps of: storing a fishing rod and reel within the case; storing a lure wrap having pretied lure within an internal storage pocket opposite side of the fishing reel; closing the case using a zipper assembly; turning the fishing reel handle; and removing excess slack from a stored fishing line in a tip section of the case.
	Wright teaches a method of securing pretied lure within a fishing case (claim 15) comprising the steps of: storing a fishing rod and reel within the case (claim 15); storing a lure wrap having pretied lure within an internal storage pocket opposite side of the fishing reel (claim 15); closing the case using a zipper assembly (claim 15); turning the fishing reel handle; and removing excess slack from a stored fishing line in a tip section of the case (claim 16).
	It would have been prima facie obvious before the effective filing date of the claimed invention to have combined Redzisz in view of Mackenzie with Wright. Doing so would have taught the method of use for the apparatus. This would have allowed for any user to have very clear directions on how to use the apparatus in the case of any questions or confusions.
Response to Arguments
Applicant's arguments filed February 6th, 2022 have been fully considered but they are not persuasive. The applicant fails to consider the claims in view of the prior art, and therefore, renders the argument unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644